            Case 1:20-cv-24721-UU Document 1-1 Entered on FLSD Docket 11/17/2020 Page 1 of 1
JS 44 (Rev.I0,'20)                                               CIV IL C O VER SH EET
The JS 44civilcoversheetand the information eontained herein neitherreplacenorsupplementthetilingandserviceot-pleadingsorotherpapersasrequired by law v exceptas
provided by localrulesofcourt. Thisform,approved by the JudicialContkrenceofthe UnitedStatesinSeptember1974,isrequired forthe use oftheClerkofCourtforthe
purposeofinitiatingthe civildocketsheet. (513+'/N-$'/ykt7('I1()N,%(?Ar.
                                                                      v/rA-7'l,A(;E (?JJIHl'.%b'()RkI.)
1.(a) PLAINTIFFS                                                                                          DEFENDANTS
         F                                                                                                DigitalIncome System,Inc.;DerekJonesFoley;W illiam
          ederalTrade Commission                                                                          yoley;christopherBrandon Frye;Jenni
                                                                                                                                            ferHedri
                                                                                                                                                   ck'and                                                     u
                                                                                                                                                                                                  ,

   (b) Count.
            yofResidenceofFirstListedPl
                                      aintiff                                                             count.
                                                                                                               yofResidenceofFirstLi
                                                                                                                                   stedDefendant Dade County,Flori
                                                                                                                                                                 da
                             (hX(7:7:/'1h'I.':$I9I.,
                                                   1IN/717,'(',157Lhl                                                                        (L%'(..
                                                                                                                                                   rh'.J'JAlh'JIJ+'.
                                                                                                                                                                   JJ('ASES('
                                                                                                                                                                            JNJ-L.
                                                                                                                                                                                 ')
                                                                                                                       IN LAND CONDEMNATION CASES.USE THF LOCATION OF
                                                                                                                       THFTRACT OF LAND INVOLVED.
   (c) Attorneystl'
                  .lrma
                      vt
                       zv/n,.
                            4d(
                              ire.
                                 vs,anaTel
                                         ephonek
                                               v?/
                                                 -Aer?                                                     Attorneys(
                                                                                                                    1
                                                                                                                    .f'
                                                                                                                      K'
                                                                                                                       tov'
                                                                                                                          l:
                                                                                                                           )
      Harold E,Kidz'
                   ,LaraTum eh
      FederalTrade Com m ission,225 Peachtree Street,Suite      N/A
      1500 Atlanta G eoraia 30303                         D
II. BASIS OF JURISDICTIO N (Pl acean''
                                     x'',7oneAav()n(v  111.CITIZENSHIP OF PRINCIPA L PARTIES (
                                                                                             macean'w'
                                                                                                     'inone&?x.#?,.muinldf
                                                                                                      //'brlllq'erv
                                                                                                                  b't# (-/.$'E'.î'()nIy)                                   andOneB()x//rl4qtendant)
      U.
       S.Govemment                S 3 FederalQuestion                                                                                PTF DEF                                                    PTF DEF
        Pl
         ainti
             ff                         (I,
                                          .
                                          '
                                          .u
                                           Y.(;()!
                                                 ?
                                                 cr????
                                                      c??fNota/44
                                                                7,.
                                                                  p4                             citi
                                                                                                    zenof'
                                                                                                         rhisState                  F-Il 71 l lncorporated()rPl
                                                                                                                                                              incipalPlace                      1
                                                                                                                                                                                                -l4 U14
                                                                                                                                                            ofBusinessInThisState
      U.
       S.Government                      Diversi
                                               ty                                                C'itl
                                                                                                     zenofx
                                                                                                          AnothcrState              r-I2 I
                                                                                                                                         --I lncomoratedandPrincipalPl
                                                                                                                                                                     ace
         Defendant                         (lndlcate('itlzenshlp t?J'lAartleslnJ/t?/?7111)                                                                  ofBusinesslnAnotherState
                                                                                                 Citi
                                                                                                    zenorSubjectofa                 U-I3 F7              Forei
                                                                                                                                                             gnNat
                                                                                                                                                                 ion                            U'
                                                                                                                                                                                                 )6 U-I6
                                                                                                   Foreign C'otmtry
1V. NATURE OF SUIT (rlac'
                        ean''
                            x''l
                               noneaox(
                                      )nl
                                        y)                                                                                                 click herefor:                     '                  ''      .
         CONTRACT                                  TORTS                                           FORFER UREYENALTY                             BANKRUPTCY                         OTHER STATUTES
   110Insurance                     PERSONAL INJURY     PERSONAL INJURY                            625DnlgRelatedSeizure                       422Appeal28USC l58                 375FalseClaimsAct
  I20Marine                310Airplane                          r-I365PersonalInjury-                   ofProperty2IUSC881                     423Withdrawal                      376QuiTmn(31USC
  130MillerAct             3l5AirplaneProduct                         ProductLiability              690Other                                        28 LISC 157                      3729(a))
  140Negotiablelnstrument     Liabilit
                                     y                          -1367HealthCare/
                                                                1                                                                                                                 400StateReappolionment
71l50RecoveryofOverpayment 320Assault,Libel&                          Pharmaceutical                                                          PR P Y               T              410Antitrust
      & EnforcementofJudgment            Slander                        PersonalInjua                                                          820Copyrights                      430BanksandBanking
   151MedicareAct                   330FederalEmployers'                ProductLiabilit.y                                                      830Patent                          450Commerce
   l52RecoveryofDefaulted                Liabilit
                                                y               U-1368AsbestosPersonal                                                         835Patent-Abbreviated              460Deportation
       StudentLoans                 340Marine                            lnjul'yProduct                                                           NewDrugApplication              470RacketeerInfluencedand
       (ExcludesVeterans)           345MarineProduct                     Liability                                                             840Trademark                          CorruptOrganizations
1
-1l53RecoveryofOverpayment              Liabilit
                                               y                  PERSONALPROPERTY                          LABOR                              880DefendTradeSecrets              480ConsumerCredit
      ofVeteran'sBenelits           350MotorVehicle                370OtherFraud                    710FairLaborStandards                          Actof2016                         (15USC 1681orl692)
71I60St ockholders'Suits            355MotorVehicle                37lTruthinLending                   Act                                                                        485TelephoneConsumer
U-I190OtherContract                    ProduclLiabili
                                                    ty         I'-I380OtherPersonal                 720Labor/h/
                                                                                                              lanagement                       < GLSECURI'    I'
                                                                                                                                                               Y                     ProtectionAct
   l95ContractProductLiability      360OtherPersonal                  PropertyDamage                   Relations                               861HIA(13950                       490Cable/satTV
   l96Franchise                        lqjury                  !-1385PropertyDamage                 740RailwayLaborAct                         862BlackLung(923)                  850Securities/
                                                                                                                                                                                               fommodities/
                                    362PersonalInjtl
                                                   ry-                  ProductLiabi
                                                                                   lity             75lFamil
                                                                                                           yandMedical                         863DIWC/
                                                                                                                                                      DIWW (405(g))                    Exchange
                                        MedicalMalpractice                                              LeaveAct                               864 SSID TitleXVI                  890OtherStatutor.yActions
      REALPROPERTY                    CIVILRIGIITS                PRISONERPETITIONS                 790OtherLaborLitigation                    865RSI(405(g))                     89lAgriculturalActs
   210LandCondemnation              440OtherCivilRights             HabeasCorpus:                   791EmployeeRetirement                                                         893EnvironmentalMatters
F-I220Foreclosure                   441Voti
                                          ng                        463AlienDet
                                                                              ainee                    IncomeSecurit.
                                                                                                                    yAct                                                          895Freedomoflnformation
   230RentLease& Ejecmlent          442Employment                   510MotionstoVacate                                                         870Taxes(U.
                                                                                                                                                         S.Plaintiff                   Act
   240TortstoLand                   443Housing/                         Sentence                                                                    orDefendant)                  896Arbitration
   245TortProductLiability              Accommodations              530General                                                                 87lIlts-n irdParty                 899AdministrativeProcedure
U-I290AI1OtherRealProperty          445Amer.wrisabili
                                                    ties- 535DeathPenal
                                                                      ty                                IMMIGRATION                                 26US                                 tcevieworAppealof
                                       Employment                   Other:                          462NaturalizationAppli t' j & ya ow                                                A encyDecision
                                    446Amer.w/Disabilities-         540Mandamus& Other              465OtherImmigration       L K LJ LJI                                               t'nstitutionality of
                                       Other                        550CivilRights                     Actions                                                                         StteStatutes
                                    448Educatlon                    555PrisonCondition
                                                                    560Co
                                                                        i
                                                                        v
                                                                        ni
                                                                         d
                                                                         li
                                                                          D
                                                                          tio
                                                                            en
                                                                             ta
                                                                              sin
                                                                                oe
                                                                                 fe-                                                             jgj j gggg
                                                                        ConGnement
V. ORIGIN l,lac.
               ean''
                   A-''inonesoxonly)                                                                                                             cksnxu.s.'Dls-r.c. m,
(
--11 Original        (
                     -12 Removedfrom                           Remandedfiom                  (
                                                                                             --14 Reinstatedor r-l5Tra sferredfi(& D. #t-A-
                                                                                                                                          lukl'h*fàct                                       8Multidistrict
      Proceeding             StateCourt                        AppellateCourt                     Reopened         An        ' '                   -                                         Litigation -
                                                                                                                   (specf)               Transfer                                            DirectFile
                       CitetheU.S.CivilStatuteunderwhichyouarefiling(Doaf?/citejurivdictionalstatut
                                                                                                  oflaleaxdiversit
                                                                                                                 y)'
                                                                                                                   .
                       FederalTradeCommissionAct,15 U.S.C.Sec.45etseq.
V I. CA USE OF ACTIO N Briefdescriptionofcause.
                                     Deceptive actsand practices- Misrepresentations toconsumers in the saleofa''businessoppodunity.''
VII.REQUESTED IN                     F-l CHECK IFTHISISACLASSACTION                                 DEMAND $                                         CHECKYESonlyifdemandedi
                                                                                                                                                                           ncomplaint:
       COM PLAINT:                        UNDERRULE23,F.
                                                       R.CVP.                                       TRo.
                                                                                                       ,prel,Inj.'
                                                                                                                 ,$2.
                                                                                                                    2+1                              JLTRY DEMAND:                    I
                                                                                                                                                                                      -lYes N NO
VIII.RELATED CASEIS)
        IF ANY                           (See??vl
                                                '
                                                ruc'
                                                   l
                                                   '
                                                   lt
                                                    ln.
                                                      b
                                                      l: JUDGE                                                                                 DOCKET NUM BER
DATE                                                                sfcix y! o
November16,2020                                                                '             .
FoRoyylcE tisE oxt,v
  RECEIPT k                  Avoux'r                                    Alapn'f'lxG IFp                                   JUDGE                                 'MAG.JIJDGE
